 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, but contends only that "we are certain that a thorough investiga-tion in this matter would have uncovered ample evidence to substan-tiate the objections presented by the Steelworkers."The Board hasheld, however, that a party filing objections to an election is obligedto furnish evidence in support of its objections and that, unless suchevidence is produced, the Regional Director is not required to pursuehis investigation further.'No such supporting evidence has been pro-duced here.Accordingly, we fuid no merit in this contention of theSteelworkers.Having considered the objections, the Regional Director's reportand the exceptions thereto, and having found the objections to bewithout merit, we hereby overrule them in agreement with the Re-gional Director.As the objections and exceptions do not raise sub-stantial issues of fact, we deny the Steelworkers' request for a hear-ing.5As the Metal Trades Council has received a majority of thevalid ballots cast in the runoff election, we shall certify it as the col-lective-bargaining representative of the employees in the appropriateunit.[TheBoard certified Baton Rouge Metal Trades Council,AFL-CIO, as the designated collective-bargaining representative ofthe employees in the unit hereinabove found appropriate.]dRio de Oro Uranium Mines, Inc.,120 NLRB 91.5 GeneralElectricCo., 119 NLRB 1262.Divco-Wayne Corporation,Wayne WorksDivisionandInter-national Union,United Automobile,Aircraftand AgriculturalImplement Workers of America,AFL-CIO,Petitioner.CaseNo. 35-RC-1567.November 00, 1958DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd R. Fraker, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.1The name of the Employer appears in the caption as amended at the hearing.122 NLRB No. 27. DIVCO-WAYNE CORPORATION1632.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in manufacturing vehicles, particularlyschoolbuses, at its plant in Richmond, Indiana.The Petitioner is thebargaining representative of the Employer's production and mainte-nance employees excluding plant clerical and technical employees.It now seeks to represent the unrepresented plant clerical and technicalemployees in two separate units.The Employer agrees that the tech-nical employees constitute an appropriate separate unit, but would addthe plant clerical employees to the production and maintenance unitfrom which they have been excluded.As an alternative position, thePetitioner agrees with the Employer's contention.A. Plant clerical employeesThe Board customarily includes plant clerical employees in produc-tion and maintenance units unless the parties have agreed to excludethem as a class zNo such agreement for exclusion now exists.Ac-cordingly, we shall accord the plant clericals the opportunity of votingseparately on whether or not they desire to become a part of the exist-ing production and maintenance unit.'The parties are in general agreement as to the composition of theplant clerical voting group except that the Employer would excludethe production scheduling clerk (Elliott), the shopwork order clerk(Hatfield), and the service parts clerk (Penland), who it contends areoffice clerical employees, and timekeepers, who it contends are technicalemployees.The production scheduling clerk (Elliott) keeps a record of theprogress of individual items through the various stages of the produc-tion process for assistance to management in scheduling productionand for customer information.The shopwork order clerk (Hatfield)keeps a cumulative record of fabricated parts, and issues work ordersfor material to be manufactured.The service parts clerk (Penland)works for the sales department, writing up orders for shipments todealers and distributors of the Employer's products.All these em-ployees perform paperwork only, are located in the general office, andkeep regular office hours 4 under office supervision.They have noeJones-DabneyCompany,116 NLRB 1556.White ProvisionCompany,116 NLRB 1552, 1555.8to5. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant supervision and have little or no contact with plant personnel.We find that their work and interests are more closely allied with thoseof office clerical employees, and we shall, therefore, exclude them fromthe plant clerical voting group.'The timekeepers keep time records of production employees andincentive workers from which earnings are computed.They do nocosting or rate setting.They are physically located and spend mostof their time working in the production areas of the plant.Theykeep plant rather than office hours.We find, contrary to the Em-ployer, that the timekeepers are not technical employees but areessentially plant clerical employees whom we shall include in thevoting groupsWe shall, therefore, direct an election in the following votinggroup :All plant clerical. employees at the Employer's vehicle manufac-turing plant in Richmond, Indiana, including plant scheduling clerks,plant inventory stock record clerks, warehouse receiving clerks,warehouse general clerks, bondarite clerks, pattern clerks, and time-keepers, but excluding time study manufacturing methods and pro-cedures employees, the production scheduling clerk, shopwork orderclerks in the office, the service parts clerk, all other employees, guards,and all supervisors as defined in the Act.If a majority of the employees in the above voting group votefor the Petitioner, they will be taken to have indicated their desireto be included in the production and maintenance unit currentlyrepresented by the Petitioner. . If a majority of the employees inthe voting group vote against the Petitioner, they will be taken tohave indicated their desire to remain outside the existing productionand maintenance unit. In either event, the Reigonal Director isinstructed to issue a certification of the results of the election to sucheffect.B. Technical employeesThe parties agree that a unit of all technical employees is ap-propriate, but disagree as to the unit placement of the electricalengineer (Johns) and the data or chassis engineer (Scheel), whothe Employer contends are professional employees.The electrical engineer (Johns) is responsible for the design anddevelopment of all electrical equipment and devices installed in theEmployer's products.He has attended three service schools and hashad extensive experience equivalent to an electrical engineering degree.The data or chassis engineer (Scheel) calculates, sets up standards,.and gives recommendations and approvals regarding chassis and.cNorthrop Aircraft, Inc.,110 NLRB 1.349, 1351.The Bassick Company,118 NLRB 1032;The RudolphWurlitzer Co.,117 NLRB 6. ,GENERAL ELECTRIC COMPANY165body mountings.He has a college degree in mathematics andphysics.A college degree or its equivalent in schooling and experi-ence is required for both positions.The work these engineers performis intellectual and varied in character entailing the exercise of inde-pendent judgment and discretion.Under these circumstances wefind that Johns and Scheelare professional employeesWithin themeaning of Section 2 (12) of the Act, and shall exclude them fromthe unit of technical employees.7We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning. of Sec-tion 9 (b) of the Act:All technical employees at the Employer's vehicle manufacturingplant in Richmond, Indiana, including draftsmen, blueprint machineoperator, experimental mechanics, and the working ,foreman in theexperimental enginering department, but excluding; the electricaengineer, the data or chassis engineer,all other employees, :guards,and all supervisors as defined in the Act.[Text of Direction of Electionsomitted from publication.]7 SeeSouthernCaUforniaEdelsonCompany/,107 NLRB 951.General Electric CompanyandInternational Association ofMachinists,AFL-CIO 1and International Union of Electrical,Radio'and Machine Workers,AFL-CIO,'Petitioners.CasesNos. 11-RC-1131 and 11-RC-1136.November 20, 1968,DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJerold B. Sindler, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.1Hereinaftercalled the IAN.®Hereinafter called the IUE.122 NLRB No. 21.